FILED
                               FOR PUBLICATION                             MAY 07 2014

                                                                        MOLLY C. DWYER, CLERK
                   UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


SAMA ABDIAZIZ ABDISALAN,                         No. 10-73215

              Petitioner,                        Agency No. A095-406-303

  v.
                                                 ORDER
ERIC H. HOLDER Jr., Attorney
General,

              Respondent.



SAMA ABDIAZIZ ABDISALAN,                         No. 11-71124

              Petitioner,                        Agency No. A095-406-303

  v.

ERIC H. HOLDER Jr., Attorney
General,

              Respondent.



KOZINSKI, Chief Judge:

       Upon the vote of a majority of nonrecused active judges, it is ordered that

this case be reheard en banc pursuant to Federal Rule of Appellate Procedure 35(a)
                                                                               Page 2
and Circuit Rule 35-3. The three-judge panel opinion shall not be cited as

precedent by or to any court of the Ninth Circuit.

      Judge Owens did not participate in the deliberations or vote in this case.